Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Aslan Ettenhadieh on 7/15/2022.

The application has been amended as follows: 
	Amended claims 1, 13, and 15 as follows
 
(Currently amended) An Apparatus for the gas treatment, 
wherein said Apparatus comprises: 
at least a reaction chamber, wherein said reaction chamber comprising: 
at least an inlet opening of a flow of gas to be treated comprising at least one of carbon dioxide, carbon monoxide, nitrogen or mixtures thereof; 
means for the formation of ionizing electrical discharges configured to form a plasma state for obtaining a flow of treated gas comprising at least a high-added value fraction selected from the group comprising: syngas, hydrocarbons, oxygenated compounds, nitrogen compounds and hydrogen, and at least a waste fraction comprising the at least one of carbon dioxide and carbon monoxide; 
at least an outlet opening of said high-added value fraction arranged downstream of said means for the formation with respect to the direction of forward movement of the flow of gas to be treated inside said reaction chamber; and ASLAN LAW, P.C.Application No.: 16/494,353Docket No.: 8202-0002PUS1
Page 3 of 13 selection means of said flow of gas to be treated, arranged upstream of said means for the formation, with respect to said direction of forward movement, and adapted to separate the gas to be treated into a plurality of components comprising the at least one of carbon dioxide, carbon monoxide, and nitrogen; and 
reintroduction means for reintroducing said waste fraction inside said reaction chamber, said reintroduction means being arranged downstream of said means for the formation with respect to said direction of forward movement, wherein said reintroduction means comprising: 
an outlet mouth made, with respect said direction of forward movement, downstream of said means for the formation; 
a reintroduction duct associated with said outlet mouth, and 
an inlet mouth made upstream of said selection means with respect said direction of forward movement; and 
         	      wherein said reaction chamber further comprising: 
separation means arranged upstream of said reintroduction means, with respect to said direction of forward movement, in the proximity of said outlet opening, and adapted to separate said flow of treated gas into ASLAN LAW, P.C.Application No.: 16/494,353Docket No.: 8202-0002PUS1 Page 4 of 13 said high-added value fraction passing through said outlet opening and conveyed to the outside of said reaction chamber, and into said waste fraction passing through said reintroduction means.

13. (Currently amended) A Method for the gas treatment comprising: 
a) providing a treatment apparatus comprising at least a reaction chamber having at least an inlet opening and at least an outlet opening; 
b) feeding of a flow of gas to be treated inside said reaction chamber through said inlet opening, said flow of gas to be treated comprising at least one of carbon dioxide, carbon monoxide, nitrogen or mixtures thereof, 
c) forming ionizing electrical discharges adapted to interact with said gas to be treated to form a plasma state for obtaining a flow of treated gas comprising at least a high-added value fraction and at least a waste fraction; 
d) reintroducing said waste fraction in said feeding step; 
e) outflowing said high-added value fraction through said outlet opening; and ASLAN LAW, P.C.Application No.: 16/494,353Docket No.: 8202-0002PUS1 Page 7 of 13 
f) separating said flow of treated gas into at least said high-added value fraction and into said waste fraction conveyed through reintroduction means outside of said reaction chamber, said high-added value fraction being selected from the group comprising: syngas, hydrocarbons, oxygenated compounds, nitrogen compounds and hydrogen, and said waste fraction comprises the at least one of carbon dioxide and carbon monoxide.

15. (Currently amended) The Method according to claim 13, further comprising: a selecting step of said gas to be treated adapted to split said gas to be treated [[it]] into a plurality of components comprising the at least one of carbon dioxide, carbon monoxide and nitrogen.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: as set forth in REMARKS filed on 5/16/2022, none of the prior art in record, alone or in combination, fairly suggests or teaches (i) an apparatus for gas treatment comprising the specific elements and the special arrangement of each element as cited in the amended claim 1 or (ii) a method for gas treatment comprising the specific steps and the special performance of each step as cited in the amended claim 13. Therefore, claims 1, 7-13, 15-16, and 18-22 are allowable over the prior art in record.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795